


Exhibit 10.5
12-D 2013 US RSUPNom Award Agreement
GRANT NOTICE FOR
TIME-VESTED RESTRICTED STOCK UNIT AWARD




[Date of Grant]


PPG Industries, Inc. (the “Company”) and the Participant identified below are
parties to a Restricted Stock Unit Award Agreement dated as of [Date of Grant]
(the “Agreement”). Capitalized terms used in this Grant Notice shall have the
respective meanings given to such terms in the Agreement, unless otherwise
defined in this Grant Notice. This Grant Notice confirms the grant to the
Participant of an Award of Restricted Stock Units with the terms set forth
below. This Grant Notice is hereby incorporated by reference into and forms a
part of the Agreement.


Participant Name:
[Full Name]
Date of Grant:
[Date of Grant]
Number of Restricted Stock Units Granted:
[Quantity Granted]
Dividend Equivalents:
“Dividend Equivalents” are not granted with respect to this Restricted Stock
Unit Award. “Dividend Equivalents” means the right to receive the equivalent
value (in cash or shares) of dividends paid on one share of Common Stock for
each share that may be issued under an Award.
Vesting Date:
[Vest Date]
Award Goals:


(1) The Participant must be continuously employed by the Company or its
Subsidiaries through the Vesting Date (as set forth above), subject to the
provisions of the Agreement regarding retirement, disability, job elimination,
death and other termination of employment; and


(2) the Company must have declared and paid a dividend in the quarter
immediately preceding the quarter that includes the Vesting Date.





PPG Industries, Inc.




/s/ J. Craig Jordan                
By: J. Craig Jordan, Vice President, Human Resources










--------------------------------------------------------------------------------










RESTRICTED STOCK UNIT AWARD AGREEMENT


[DATE OF GRANT]




This RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Agreement”) is entered into as
of the date first written above by and between PPG Industries, Inc. (the
“Company”) and [Full Name] (the “Participant”).


The Company maintains the PPG Industries, Inc. Omnibus Incentive Plan (as
amended from time to time, the “Plan”), which is incorporated into and forms a
part of this Agreement, and the Participant has been selected by the
Officers-Directors Compensation Committee or its designee (as applicable, the
“Committee”) to receive an Award under the Plan. Capitalized terms used in this
Agreement shall, unless defined elsewhere in this Agreement, have the respective
meanings given to such terms in the Plan.


The Award of Restricted Stock Units shall be confirmed by a separate Grant
Notice to which this Agreement is attached (the “Grant Notice”), specifying the
Date of Grant of the Award, the number of Restricted Stock Units granted and the
Award Goals (as defined in the Grant Notice) applicable to such Restricted Stock
Units. Each Restricted Stock Unit is a bookkeeping entry representing the
equivalent in value of a share of Common Stock. Such Award shall be subject to
the terms and conditions of this Agreement and such Grant Notice shall be deemed
incorporated by reference into this Agreement.


NOW, THEREFORE, the Company and the Participant, intending to be legally bound,
agree as follows:


1.
Terms and Conditions of the Award.



A.    This Agreement sets forth the terms and conditions applicable to the Award
of Restricted Stock Units confirmed in the Grant Notice. The Award of Restricted
Stock Units is made under Article VII of the Plan. Unless and until the
Restricted Stock Units are vested in the manner set forth in paragraph 1.F. and
2.A. hereof, the Participant shall have no right to settlement of any such
Restricted Stock Units.


B.    The Committee may terminate the Award at any time on or prior to the
Vesting Date (as defined in the Grant Notice) if, in its sole discretion, the
Committee determines that the Participant is no longer in a position to have a
substantial opportunity to influence the long-term growth of the Company.


C.    Prior to settlement of any vested Restricted Stock Units, such Restricted
Stock Units will represent an unsecured obligation of the Company, payable (if
at all) only from the general assets of the Company. The Company's obligations
under this Agreement shall be unfunded and unsecured, and no special or separate
fund shall be established and no other segregation of assets shall be made and
the Participant shall have no greater rights than an unsecured general creditor
of the Company. Except as otherwise specifically provided in the Grant Notice or
this Agreement, the Participant shall have no rights as a stockholder of the
Company by virtue of any Restricted Stock Units granted under this Award unless
and until such Award is determined to be vested and resulting shares of Common
Stock are issued to the Participant.


D.    If the Participant's employment with the Company or any Employer
terminates prior to the Vesting Date but, on or after the first anniversary of
the Date of Grant because of retirement, disability, job elimination (each as
determined in the Committee's sole discretion) or death, the Participant shall
be entitled to the same Award to which the Participant would have been entitled
had the Participant's employment continued through the Vesting Date, and such
Award shall be paid as soon as practicable following the Vesting Date, subject
to paragraph 2.C. hereof; provided, however, that the Committee, in its sole
discretion, may determine that the Participant will be entitled to a lesser
Award.


E.    If the Participant's employment with the Company or any Employer
terminates prior to the Vesting Date for any reason other than retirement,
disability, job elimination or death, or for any reason




--------------------------------------------------------------------------------




before the first anniversary of the Date of Grant, the Participant's Award shall
be forfeited on the date of such termination.


F.    The Committee shall have the authority to determine the extent, if any, to
which the applicable Award Goals have been attained and the extent, if any, to
which the Award has been earned by the Participant. The Committee shall have the
negative discretion to reduce or eliminate any payout for the Award.


G.    In the event that, during the Change in Control Period (as hereinafter
defined), the Participant is subject to an Involuntary Termination (as
hereinafter defined), then the Award shall become fully vested, and the payout
of the Award shall be made as soon as practicable following the date of the
Involuntary Termination, subject to paragraph 2.C. hereof (for avoidance of
doubt, the Restricted Stock Units that vest pursuant to this paragraph 1.G.
shall not be subject to the performance procedures contemplated by paragraph
1.F. hereof). The amount of any cash to be paid in lieu of Common Stock, if any,
shall be determined using the closing sale price reported on the New York Stock
Exchange-Composite Tape for the Common Stock on the date of Involuntary
Termination, or if there is no sale on such date, for the nearest preceding date
upon which such sale took place. The Company and the Participant shall take all
steps necessary (including with regard to post-termination services by the
Participant) to ensure that an Involuntary Termination constitutes a “separation
from service” within the meaning of Section 409A of the Code, and
notwithstanding anything contained herein to the contrary, the date on which a
separation from service takes place for reasons resulting in an Involuntary
Termination shall be the date of the Involuntary Termination.


If the Participant is a party to a Change in Control Employment Agreement with
the Company (a “Change in Control Agreement”), “Change in Control Period” for
purposes of this Agreement shall have the meaning ascribed to the term
“Employment Period,” as defined in the Change in Control Agreement, and if the
Participant is not a party to a Change in Control Agreement, the term shall mean
the period commencing on the date of a Change in Control (as defined in the
Plan) and ending on the earlier of the Participant's date of Retirement and the
Vesting Date. “Retirement” for purposes of this paragraph 1.G. shall mean the
Executive's termination of employment on or after (i) with respect to a
participant in the PPG Industries, Inc. Retirement Income Plan, an Executive's
“normal retirement date” as defined in the PPG Industries, Inc. Retirement
Income Plan, provided such termination is voluntary, (ii) with respect to any
Executive that the Company may subject to compulsory retirement under the Age
Discrimination in Employment Act (29 U.S.C. § 621 et. seq.) (ADEA) as a “bona
fide executive or a high policy maker,”, such Executive's “normal retirement
date,” (iii) with respect to a participant in the PPG Industries Defined
Contribution Retirement Plan, the Executive's Social Security normal retirement
date, provided that such termination is voluntary, or, (iv) with respect to a
participant for whom the provisions in (i) through (iii) are not applicable, the
Executive's attainment of age sixty-five (65), provided the termination is
voluntary.


“Involuntary Termination” for purposes of this Agreement shall mean, if the
Participant is a party to a Change in Control Agreement, a termination of the
Participant's employment that gives rise to payments and benefits under Section
6 of the Change in Control Agreement, and if the Participant is not a party to a
Change in Control Agreement, shall mean a termination by the Company for any
reason other than Cause, death or Disability (as the terms are hereinafter
defined). “Cause” for purposes of a Participant who is not a party to a Change
in Control Agreement shall have the same meaning as that term is defined in the
Participant's offer letter or other applicable employment agreement; or, if
there is no such definition, “Cause” means, as determined by the Committee in
good faith: (i) engaging in any act, or failing to act, or misconduct that is
injurious to the Company or its Subsidiaries; (ii) gross negligence or willful
misconduct in connection with the performance of duties; (iii) conviction of (or
entering a plea of guilty or nolo contendere to) a criminal offense (other than
a minor traffic offense); (iv) fraud, embezzlement or misappropriation of funds
or property of the Company or a Subsidiary; (v) material breach of any term of
any agreement between the Participant and the Company or a Subsidiary relating
to employment, consulting or other services, confidentiality, intellectual
property or non-competition; (vi) the entry of an order duly issued by any
regulatory agency (including federal, state and local regulatory agencies and
self-regulatory bodies) having jurisdiction over the Company or a Subsidiary
requiring the removal from any office held by the Participant with the Company
or prohibiting or materially limiting the Participant from participating in the
business or affairs of the Company or any Subsidiary. “Disability” for purposes
of this Agreement shall mean disability which,




--------------------------------------------------------------------------------




after the expiration of more than 52 weeks after its commencement, is determined
to be total and permanent by a physician selected by the Company or its
insurers.


2.
Payout on Account of Awards.



A.    Upon attainment of the Award Goals and satisfaction of all other
applicable conditions as to the issuance of the Restricted Stock Units, and
otherwise subject to this Agreement and the terms of the Plan, the Participant
shall be entitled to the number of shares of Common Stock constituting the Award
as determined by the Committee in accordance with paragraph 1.F. The Participant
shall be entitled to receive a payout of the vested Award in the form of cash,
shares of Common Stock or a combination of cash and shares, less any Tax-Related
Items as defined in paragraph 7, as determined by the Committee in its sole
discretion. The amount of any cash to be paid in lieu of Common Stock shall be
determined on the basis of the Fair Market Value of the Common Stock as of the
Vesting Date.


B.    Any shares of Common Stock issued to the Participant with respect to his
or her Award shall be subject to such restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, the New York Stock Exchange and any applicable state or
foreign securities laws, and the Committee may cause a legend or legends to be
endorsed on any stock certificates for such shares making appropriate references
to such legal restrictions.


C.
Except as otherwise provided in this Agreement, the issuance of the shares of
Common Stock in accordance with the provisions of paragraph 1 and this paragraph
2 will be delivered within 90 days following (i) the Vesting Date or (ii) to the
extent applicable under the provisions of paragraph 1.G. hereof, the Involuntary
Termination following a Change in Control.



3.
Continuing Conditions. Notwithstanding any other provisions herein, the
Participant, by execution of this Agreement, agrees and acknowledges that in
return for the Award granted by the Company in this Agreement, the following
continuing conditions shall apply:



A.    If at any time prior to the Vesting Date or within one (1) year after the
Vesting Date the Participant engages in any activity in competition with any
activity of the Company or any of its Subsidiaries, or contrary or harmful to
the interests of the Company or any of its Subsidiaries, including, but not
limited to: (1) conduct related to the Participant's employment for which either
criminal or civil penalties against the Participant may be sought; (2) violation
of Company (or Subsidiary) Code of Ethics or similar policy; (3) accepting
employment with or serving as a consultant, advisor or in any other capacity to
an employer that is in competition with or acting against the interests of the
Company or any of its Subsidiaries, including employing or recruiting any
present, former or future employee of the Company or any of its Subsidiaries;
(4) disclosing or misusing any confidential information or material concerning
the Company or any of its Subsidiaries; or (5) participating in a hostile
takeover attempt, then this Award shall terminate effective as of the date on
which the Participant enters into such activity, unless terminated sooner by
operation of another term or condition of this Agreement, and any “Award Gain”
realized by the Participant shall be paid by the Participant to the Company.
“Award Gain” shall mean the cash and the Fair Market Value of the Common Stock
delivered to the Participant pursuant to paragraph 2 on the date of such
delivery times the number of shares so delivered.


B.    By accepting this Agreement, the Participant consents to a deduction from
any amounts the Company or any of its Subsidiaries owes the Participant from
time to time (including amounts owed the Participant as wages or other
compensation, fringe benefits or vacation pay, as well as any other amounts owed
to the Participant by the Company or any of its Subsidiaries), to the extent of
the amounts payable to the Company by the Participant under paragraph 3.A.
above. Whether or not the Company elects to make any set-off in whole or in
part, if the Company does not recover by means of set-off the full amount
payable by the Participant, calculated as set forth above, the Participant
agrees to pay immediately the unpaid balance to the Company.


C.    The Participant may be released from the Participant's obligations under
paragraphs 3.A and 3.B above only if the Committee determines, in its sole
discretion, that such action is in the best interest of the Company.




--------------------------------------------------------------------------------






4.
Award Subject to Plan Provisions. Unless otherwise expressly provided in the
Grant Notice or this Agreement, the Restricted Stock Unit Award shall be subject
to the provisions of the Plan, including, without limitation, Article XI. In the
event of any conflict between this Agreement and either the Grant Notice or the
Plan, the Grant Notice or Plan, as applicable, shall control over this
Agreement.



5.
Applicable Law; Entire Agreement; Venue. This Agreement shall be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania
without reference to any choice of law principles. The Grant Notice, this
Agreement and the Plan contain all terms and conditions with respect to the
subject matter hereof.



For purposes of litigating any dispute that arises under the Award or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
Commonwealth of Pennsylvania, and agree that such litigation shall be conducted
in the courts of Allegheny County, Pennsylvania, or other federal courts for the
United States for the Western District of Pennsylvania, and no other courts,
where this Award of Restricted Stock Units is made and/or to be performed. The
parties agree that, if suit is filed in Allegheny County courts, application
will be made by one or both parties, without objection, to have the case heard
in the Center for Commercial and Complex Litigation of the Court of Common Pleas
of Allegheny County.


6.
Further Assurances. The Participant agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements (including, without limitation, stock
powers with respect to shares of Common Stock issued or otherwise distributed in
relation to this Award) which may be reasonably required by the Company or the
Committee, as the case may be, to implement the provisions and purposes of the
Grant Notice, this Agreement and the Plan.



7.
Taxes. Regardless of any action the Company and/or the Subsidiary employing the
Participant (the “Employer”) take with respect to any or all income tax
(including U.S. federal, state, and local tax and/or non-U.S. tax), social
insurance, payroll tax, payment on account or other tax-related items related to
the Participant's participation in the Plan and legally applicable to the
Participant or deemed by the Company or the Employer to be an appropriate charge
to the Participant (“Tax-Related Items”), the Participant acknowledges that the
ultimate liability for all Tax-Related Items is and remains the Participant's
responsibility and may exceed the amount actually withheld by the Company or the
Employer. The Participant further acknowledges that the Company and/or the
Employer (i) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Award, including the
grant and vesting of the Restricted Stock Units, the conversion of the
Restricted Stock Units into shares or the receipt of an equivalent cash payment,
the subsequent sale of any shares acquired pursuant to the Restricted Stock
Units and the receipt of any dividends or Dividend Equivalents; and (ii) do not
commit to and are under no obligation to structure the terms of the grant or any
aspect of the Award to reduce or eliminate the Participant's liability for
Tax-Related Items or achieve any particular tax result. Further, if the
Participant has become subject to tax in more than one jurisdiction between the
Date of Grant and the date of any relevant taxable event, the Participant
acknowledges that the Company and/or the Employer (or former employer, as
applicable) may be required to withhold or account for Tax-Related Items in more
than one jurisdiction.



Prior to any relevant taxable or tax withholding event, as applicable, the
Participant shall pay or make adequate arrangements satisfactory to the Company
and/or the Employer to satisfy all Tax-Related Items.


In this regard, the Participant authorizes the Company and/or the Employer, or
their respective agents, to satisfy the Tax-Related Items obligation by or more
of the following: (i) withholding from the proceeds of the sale of shares of
Common Stock acquired upon the vesting/settlement of the Award either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Participant's behalf pursuant to this authorization); and /or
(ii) withholding from any wages or other cash compensation paid to the
Participant by the Company and/or the Employer or from any equivalent cash
payment received in connection with the Award.
(iii) withholding in shares of Common Stock to be issued upon settlement of the
Restricted Stock Units, provided, however that if the Participant is a Section
16 officer of the Company under the U.S. Securities and Exchange Act of 1934, as
amended then the Company  will withhold in shares of Common Stock upon the
relevant taxable or tax withholding event, as applicable, unless the use of such
withholding method is problematic under applicable tax or securities law or has
materially adverse accounting consequences, in which case, the obligation for
Tax-Related Items may be satisfied by one or a combination of methods (i) and
(ii) above.




--------------------------------------------------------------------------------






Depending on the withholding method, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates, including maximum applicable
rates, in which case the Participant will receive a refund of any over-withheld
amount in cash and will have no entitlement to the Common Stock equivalent. If
the obligation for Tax-Related Items is satisfied by withholding a number of
shares as described herein, the Participant shall be deemed, for tax purposes
only, to have been issued the full number of shares of Common Stock subject to
the vested portion of the Award, notwithstanding that a number of shares are
held back solely for the purpose of paying the Tax-Related Items due as a result
of any aspect of the Award. The Participant shall pay to the Company and/or the
Employer any amount of Tax-Related Items that is required to be withheld or
accounted for in connection with the Restricted Stock Units that cannot be
satisfied by the means previously described. The Company may refuse to deliver
to the Participant any shares of Common Stock pursuant to the Award if the
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.


Anything in this paragraph 7 to the contrary notwithstanding, the number of
shares of Common Stock subject to Restricted Stock Units that will be permitted
to be released and withheld (or sold on the Participant's behalf) to satisfy any
Tax-Related Items arising prior to the date the shares are scheduled to be
delivered pursuant to Section 2.C. hereof for any portion of the Restricted
Stock Units that are considered nonqualified deferred compensation subject to
Section 409A of the Code shall not exceed the number of shares of Common Stock
that equals the liability for the Tax-Related Items.


8.
Transfer Restrictions. This Award and the Restricted Stock Units are not
transferable other than by will or the laws of descent and distribution, and may
not be assigned, hypothecated or otherwise pledged and shall not be subject to
execution, attachment or similar process. Upon any attempt to effect any such
disposition, or upon the levy of any such process, the Award shall immediately
become null and void and the Restricted Stock Units shall be forfeited.



9.
Capitalization Adjustments. The number of Restricted Stock Units awarded is
subject to adjustment as provided in Section 11.07(a) of the Plan. The
Participant shall be notified of such adjustment and such adjustment shall be
binding upon the Company and the Participant.



10.
Securities Law Compliance. Notwithstanding anything to the contrary contained
herein, no shares of Common Stock shall be issued to the Participant upon
vesting of this Restricted Stock Unit Award unless the Common Stock is then
registered under the U.S. Securities Act of 1933, as amended (the “Securities
Act”), or, if such Common Stock is not then so registered, the Company has
determined that such vesting and issuance would be exempt from the registration
requirements of the Securities Act. By accepting this Award, the Participant
agrees not to sell any of the shares of Common Stock received under this Award
at a time when the applicable laws or Company policies prohibit a sale.



11.
Award Confers No Rights to Continued Employment. Nothing contained in the Plan
or this Agreement shall give the Participant the right to be retained in the
employment of the Company or any Subsidiary or affect the right of any such
employer to terminate the Participant's employment.



12.
Severability. If any provision of this Agreement shall be held to be illegal,
invalid or unenforceable, that provision will be enforced to the maximum extent
permissible and the legality, validity and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.



13.
Waiver. The Participant acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach of this
Agreement.



14.
Electronic Delivery and Acceptance. The Company may, in its sole discretion,
decide to deliver any documents related to current or future participation in
the Plan by electronic means or request the Participant's consent to participate
in the Plan by electronic means. The Participant hereby consents to receive such
documents by electronic delivery and agrees to participate in the Plan through
an on-line or electronic system established and maintained by the Company or a
third party designated by the Company.

  
15.
Code Section 409A. If the Participant is a “specified employee,” within the
meaning of Section 409A of the Code and the U.S. Treasury Regulations
promulgated thereunder (collectively, “Section 409A”), at the time of





--------------------------------------------------------------------------------




a separation from service, any payments made under this Agreement in connection
with a separation from service shall instead be paid on the first business day
following the expiration of the six(6)-month period following the Participant's
separation from service if necessary to comply with Section 409A.


It is the intent that the Restricted Stock Units shall comply with the
requirements of Section 409A, and any ambiguities herein will be interpreted to
so comply. The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
this Agreement as may be necessary to ensure that all vesting or payouts
provided under this Agreement are made in a manner that complies with Section
409A or to mitigate any additional tax, interest and/or penalties or other
adverse tax consequences that may apply under Section 409A if compliance is not
practical; provided, however, that nothing in this paragraph 15 creates an
obligation on the part of the Company to modify the terms of this Agreement or
the Plan, and the Company makes no representation that the terms of the
Restricted Stock Units will comply with Section 409A or that payments under the
Restricted Stock Units will not be subject to taxes, interest and penalties or
other adverse tax consequences under Section 409A. In no event whatsoever shall
the Company or any of its Subsidiaries or affiliates be liable to any party for
any additional tax, interest or penalties that may be imposed on the Participant
by Section 409A or any damages for failing to comply with Section 409A.


16.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on the Participant's participation in the Plan, on the Restricted
Stock Units and on any shares of Common Stock acquired under the Plan, to the
extent the Company determines it is necessary or advisable for legal or
administrative reasons, and to require the Participant to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.







PPG Industries, Inc.




/s/ J. Craig Jordan            
By: J. Craig Jordan, Vice President, Human Resources


I Accept                I Do Not Accept






